Citation Nr: 0805514	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthropathy of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a right hip 
disability as secondary to service-connected disability of 
the right knee.

7.  Entitlement to service connection for a right foot 
disability as secondary to service-connected disability of 
the right knee.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability as secondary to service-connected disability 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO.  By that 
decision, the RO denied the veteran's claim for a rating in 
excess of 20 percent for internal derangement of the right 
knee, postoperative; granted service connection for 
osteoarthropathy of the right knee, tinnitus, and bilateral 
hearing loss, and assigned evaluations therefor of 10, 10, 
and 0 percent, respectively; denied service connection for 
PTSD; denied service connection for disabilities of the right 
hip and foot as secondary to service-connected disability of 
the right knee; and declined to reopen a previously denied 
claim for service connection for a back disability as 
secondary to service-connected right knee disability.

This case was previously before the Board in March 2006, when 
it was remanded to afford the veteran an opportunity to 
appear at a Board hearing at the RO.  The veteran was 
notified of the time and place of the hearing in April 2006.  
See 38 C.F.R. § 20.704(b).  He failed to appear, however, and 
no motion for rescheduling was ever received.  Accordingly, 
the Board will process his appeal as though the request for 
hearing has been withdrawn.  38 C.F.R. § 20.704(d).

The Board's present decision is limited to a final 
adjudication of the veteran's claim for service connection 
for PTSD, his claim for service connection for a right foot 
disability as secondary to service-connected disability of 
the right knee, and the question of whether new and material 
evidence has been received to reopen the claim for service 
connection for a back disability as secondary to service-
connected right knee disability.  For the reasons set forth 
below, the remaining issues on appeal, including the 
underlying question of the veteran's actual entitlement to 
service connection for a low back disability as secondary to 
service-connected disability of the right knee, are being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  No competent medical evidence has been received to show 
that the veteran has PTSD, or persistent or recurrent 
symptoms thereof, that may be associated with an event, 
injury, or disease in service.

2.  The veteran has metatarsalgia of the right foot; no 
competent medical evidence has been received to show that the 
disorder may be associated with the service-connected 
disability of his right knee.

3.  In February 2002, the RO denied service connection for a 
back disability as secondary to service-connected disability 
of the right knee; the RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

4.  Evidence received since the time of the RO's February 
2002 decision relates to unestablished facts necessary to 
substantiate the veteran's claim for service connection for a 
back disability as secondary to service-connected disability 
of the right knee; the evidence is not cumulative or 
redundant of the evidence that was previously of record, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have a disability of the right foot 
that is proximately due to or the result of service-connected 
knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

3.  The RO's February 2002 decision, denying service 
connection for a back disability as secondary to service-
connected disability of the right knee, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2001).

4.  New and material evidence has been received to reopen the 
claim for service connection for a back disability as 
secondary to service-connected disability of the right knee.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for PTSD.  
He also seeks to establish service connection for 
disabilities of the low back and right foot as secondary to 
service-connected right knee disability.



I.  Preliminary Matters

A.  Change in the Law

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See Claims 
Based on Aggravation of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310).  Heretofore, the veteran has not been provided 
notice of the amended law.  However, the amendments to the 
law are of no real effect; at least in the context of the 
veteran's claim for service connection for a right foot 
disability as secondary to service-connected disability of 
the right knee.  Both the "old" and the "new" law require, 
at bottom, that in order to obtain compensation for a 
disability on a secondary basis, the record must contain 
competent evidence to show that the disorder may be 
associated with a service-connected disability.  See, e.g., 
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  As discussed below, the record in this case is 
completely devoid of such evidence.  Consequently, his claim 
cannot be granted under any version of 38 C.F.R. § 3.310, 
whether old or new.  Under the circumstances, it is the 
Board's conclusion that there is no risk that the veteran 
will be prejudiced by the Board proceeding to finally 
adjudicate the veteran's right foot claim.  Providing 
specific notice of the change in law would only serve to 
consume additional resources and further delay the 
adjudication of the claim, with no additional benefit flowing 
to the veteran.

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth elsewhere in this decision, the Board has 
determined that new and material evidence has been received 
to reopen the claim for service connection for a back 
disability as secondary to service-connected disability of 
the right knee.  In view of that determination, there is no 
need to engage in any analysis as to whether the requirements 
of the VCAA have been satisfied with respect to the question 
of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That matter is moot.  The discussion that follows 
pertains only to the other claims that are currently being 
decided (i.e., the claim for service connection for PTSD and 
the claim for service connection for a right foot disability 
as secondary to service-connected disability of the right 
knee).

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the veteran's claim for 
service connection for PTSD and his claim for service 
connection for a right foot disability as secondary to 
service-connected disability of the right knee.  By way of 
VCAA notice letters sent to the veteran in January and March 
2004-prior to the adjudication of his claims-the RO 
informed the veteran of the information and evidence required 
to substantiate the claims, including competent evidence 
showing that the claimed disabilities were connected to any 
injury, disease, or event in service or to an already 
service-connected disability.  He was notified of his and 
VA's respective duties for obtaining the information and 
evidence, and he was invited to submit any additional medical 
reports he had.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established for either disability.  Although notice of those 
matters was later mailed to the veteran in May 2006, that 
notice was untimely, inasmuch as it was sent to the veteran 
after the initial adjudication of his claims, without 
subsequent re-adjudication.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board notes, 
however, that no questions with respect to rating and/or 
effective date are currently being adjudicated in connection 
with either of these claims.  Indeed, as set forth below, the 
Board has determined that the claims for service connection 
for PTSD and a right foot disability must be denied.  
Consequently, no rating or effective date will be assigned 
for those disabilities as a matter of law.  Under the 
circumstances, the Board finds that the purpose of the notice 
requirement has been satisfied as it pertains to those 
particular issues.  No further corrective action is 
necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matters that are 
currently being adjudicated.  The veteran's service medical 
records have been obtained, as have his service personnel 
records and records of private and VA post-service medical 
treatment.  The Board acknowledges that no medical 
examination or opinion has been obtained in connection with 
the veteran's PTSD and right foot claims.  The Board notes, 
however, that the record is completely devoid of any 
competent medical evidence to show that the veteran has PTSD, 
or persistent or recurrent symptoms thereof, that may be 
associated with an event, injury, or disease in service, or 
that he has a disability of the right foot that may be 
associated with the service-connected disability of his right 
knee.  As a result, no medical examination or opinion is 
required.  Id.  Accordingly, and because the veteran has not 
identified and/or provided releases for any other evidence 
that needs to be obtained in connection with his PTSD and/or 
right foot claims, and because he has not provided a 
description of any in-service PTSD stressor that can be 
verified, 38 C.F.R. § 3.159(c)(2)(i), it is the Board's 
conclusion that no further development action is required 
with respect to these particular issues.

II.  Substantive Review of Claims

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
is also warranted where the evidence of record shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

A.  PTSD

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  The only 
evidence of record to suggest that he has PTSD is his own 
statement, dated in October 2003.  He has neither identified 
nor submitted any competent medical evidence to support his 
assertion that he has the disorder, or to show that the 
disorder, if present, may be associated with an event, 
injury, or disease in service.  Further, there is nothing in 
the record to suggest that he has specialized training or 
expertise necessary to offer competent opinions on those 
matters.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
evidence that requires medical knowledge).  Absent any 
competent evidence to show that the veteran has PTSD, or 
persistent or recurrent symptoms thereof, that may be 
associated with an event, injury, or disease in service, the 
claim for service connection must be denied.



B.  Right Foot

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right foot disability as secondary to service-connected 
disability of the right knee.  A VA treatment record, dated 
in March 2004, shows that the veteran has a diagnosed 
disability of the right foot; namely, metatarsalgia.  
However, the record on appeal is completely devoid of any 
competent medical evidence to show that the disorder may be 
associated with the service-connected disability of his right 
knee.  Accordingly, and because there is nothing in the 
record to suggest that he has specialized training or 
expertise necessary to offer competent opinions as to the 
etiology of his metatarsalgia, see Espiritu, supra, this 
claim must also be denied.

C.  Back

As for the veteran's claim for service connection for a back 
disability as secondary to service-connected disability of 
the right knee, the Board notes that the RO previously denied 
that claim in February 2002.  The RO did so on grounds that 
no competent medical evidence had been received to show that 
he had a chronic back disability that was related to the 
service-connected disability of his right knee.  The RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.  
As a result, the RO's decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).  The claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last prior final adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2007).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final 
disallowance includes a report of magnetic resonance imaging 
(MRI), dated in November 2004, showing that the veteran has 
degenerative disc disease and spondylosis of the lumbar 
spine.  The evidence also includes a medical opinion from a 
Dr. Ann Marie Gordon, dated in December 2007, to the effect 
that it is "as likely as not" that the veteran's service-
connected right knee condition contributed to the development 
of his low back disability.  This evidence relates to 
unestablished facts necessary to substantiate the veteran's 
claim (i.e., that he has a current disability of the back, 
and that it may be associated with his service-connected 
right knee disability); is neither cumulative nor redundant 
of the evidence that was of record in February 2002; and 
raises a reasonable possibility of substantiating his claim.  
The evidence submitted is therefore new and material, and the 
claim is reopened.


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for a right foot disability 
as secondary to service-connected disability of the right 
knee is denied.

The claim for service connection for a back disability as 
secondary to service-connected disability of the right knee 
is reopened; to this limited extent, the appeal of that issue 
is granted.




REMAND

The veteran has not been provided a qualifying notice under 
the VCAA relative to his claims for higher initial ratings 
for tinnitus and hearing loss.  This needs to be corrected.

The Court recently held that, in the context of a claim for 
an increased rating, VCAA notice must include, among other 
things, notice that the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating 
the effect that worsening of his disability has on his 
employment and daily life.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008).  The notices sent to 
the veteran relative to his claim for an increased rating for 
internal derangement of the right knee do not contain all of 
the information required by the Court.  This also needs to be 
corrected.

The evidence currently of record makes reference to falls the 
veteran reportedly sustained in 2000 and in May 2004.  The 
record on appeal does not contain any MRI or other associated 
reports from the incident in 2000.  In addition, while the 
claims file contains some evidence generated in connection 
with the fall in 2004-an incident that apparently resulted 
in a workers compensation claim-it appears that the evidence 
is incomplete:  The available records from 2004 make 
reference to further reports from Drs. Pettigrew, Blough, and 
Morgan, none of which are in the file.  This evidence should 
be developed.

The veteran's right knee was examined by a VA fee-basis 
physician in April 2004.  Although the examiner indicated 
that the range of motion in the veteran's right knee was 
limited by pain, the examiner did not attempt to express the 
resulting functional loss in terms of degrees, as 
contemplated by the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This needs to be accomplished.

The record contains a medical opinion from a Dr. Ann Marie 
Gordon, dated in December 2007, to the effect that it is "as 
likely as not" that the veteran's service-connected right 
knee condition contributed to the development of his current 
low back and right hip disabilities.  However, Dr. Gordon did 
not discuss the falls the veteran reportedly sustained in 
2000 and 2004, and how they entered into her analysis of 
causation.  The veteran should be afforded a VA examination 
that takes those incidents into account.  The Board also 
finds that it would be helpful to schedule the veteran for a 
new audiometric examination, inasmuch as it has nearly four 
years since his hearing was last evaluated.  38 C.F.R. § 19.9 
(2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the veteran 
and his representative relative to the 
pending claims for higher initial ratings 
for hearing loss and tinnitus.  The veteran 
and his representative should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  Send a new VCAA notice letter to the 
veteran and his representative relative to 
the pending claim for an increased rating 
for internal derangement of the right knee.  
The letter must contain all of the 
information required by the Court's decision 
in Vazquez-Flores.  The veteran and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

3.  Ask the veteran to identify, and provide 
releases for, any care providers who might 
possesses new or additional evidence 
pertinent to his right knee, back, right 
hip, hearing loss and/or tinnitus claims, 
including any providers he saw in connection 
with the reported falls in 2000 and 2004 (to 
include Drs. Pettigrew, Blough, and Morgan), 
and to identify any relevant VA treatment he 
may have received since the time that 
records of VA treatment were last procured 
in April 2004.  If the veteran provides 
adequate identifying information, and 
completed release(s) (where necessary), 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

4.  With appropriate release from the 
veteran, obtain a complete copy of the 
judicial/administrative file pertaining to 
the submission and consideration of his 
claim for workers compensation, apparently 
filed in 2004.  Any new or additional (i.e., 
non-duplicative) evidence obtained, if any, 
should be associated with the claims file.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his low 
back, right hip, and right knee.  The 
examiner should review the veteran's claims 
file, examine the veteran, conduct any 
testing deemed necessary, and fully describe 
any and all functional deficits associated 
with the veteran's low back, right hip, and 
right knee.  The final report should include 
the following:

a.  With regard to the right knee, the 
examiner should indicate whether there 
is any evidence of recurrent 
subluxation or lateral instability 
and, if so, whether such subluxation 
and/or lateral instability is best 
described as slight, moderate, or 
severe.  The physician should also 
conduct range of motion studies on the 
knee.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees of flexion and extension.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of flexion and/or extension 
at which such pain begins.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms 
of degrees of additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  If the 
examiner cannot provide such an 
opinion, he or she should indicate why 
not.  If the veteran has deficits of 
the right knee that are unrelated to 
service, the examiner should state 
that in the report of the examination, 
and should offer an opinion as to 
which of the right knee deficits, if 
any, are at least as likely as not 
(i.e., are 50 percent or more likely) 
due to service, and which are more 
likely attributable to other causes.

b.  With regard to the low back and 
right hip, the examiner should 
identify the disabilities affecting 
those areas and render an opinion, 
with respect to each such disability, 
as to whether it is at least as likely 
as not (i.e., whether it is 50 percent 
or more probable) that the disability 
is due to, or has been chronically or 
permanently worsened by, the veteran's 
service-connected right knee 
disability.  In so doing, the examiner 
should discuss the significance, if 
any, of the falls the veteran 
reportedly sustained in 2000 and 2004.  
The examiner should also discuss and 
comment upon the opinion by Dr. Dr. 
Ann Marie Gordon, dated in December 
2007, to the effect that it is "as 
likely as not" that the veteran's 
service-connected right knee condition 
contributed to the development of his 
current low back and right hip 
disabilities.  If the examiner 
concludes that the veteran has 
deficits of the low back and/or right 
hip that are unrelated to the service-
connected right knee disability, and 
other deficits that are related, the 
examiner should state that in the 
report of the examination and should 
offer an opinion as to which of the 
veteran's low back and/or right hip 
deficits, if any, are at least as 
likely as not (i.e., are 50 percent or 
more likely) due to service-connected 
knee disability, and which are more 
likely attributable to other causes.

A complete rationale for all opinions should 
be provided.

6.  Arrange to have the veteran scheduled 
for an audiometric examination.  The report 
of the examination must contain auditory 
threshold data for both ears at 500, 1000, 
2000, 3000, and 4000 Hertz, expressed in 
decibels, and a Maryland CNC speech 
recognition score for each ear.

7.  Thereafter, take adjudicatory action on 
the claim for an increased rating for 
internal derangement of the right knee, 
postoperative; the claims for higher initial 
ratings for osteoarthropathy of the right 
knee, tinnitus, and bilateral hearing loss; 
and the claims for service connection for 
disabilities of the low back and right hip 
as secondary to service-connected disability 
of the right knee.  With respect to the 
osteoarthropathy of the right knee, consider 
whether separate evaluations should be 
assigned for limitation of flexion and 
limitation of extension of the knee.  See, 
e.g., VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 
(Oct. 6, 2004).  Also consider whether 
"staged" ratings are warranted for 
derangement of the right knee, arthropathy 
of the right knee, tinnitus, and/or hearing 
loss, pursuant to Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) and 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If any benefit sought remains denied, 
furnish a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 3.321, 4.71a 
(Diagnostic Codes 5003, 5258, and 5259), 
4.85, 4.86, 4.87 (Diagnostic Code 6260), and 
the current version of 38 C.F.R. § 3.310.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


